Allow me at the 
outset to congratulate Ambassador Nassir Abdulaziz 
Al-Nasser on his election and to offer the Philippines’ 
full support for his leadership in this sixty-sixth session 
of the General Assembly. 
 Our collective experience as one United Nations 
has brought into focus the reality that only when 
nations work together in firm and determined resolve 
can we begin to address the many difficulties that 
confront us. Two global wars exposed our vulnerability 
to leaders and nations that do not hesitate to use 
violence to resolve disputes and underscored the need 
for an international system to govern the behaviour of 
States. 
 That is the rules-based framework that underpins 
everything we want to build, raise and do as one 
United Nations. That framework — built on our shared 
values and common aspirations — provides the way by 
which we can effectively move together as one global 
community towards our common objectives. For the 
Philippines, therefore, this session’s theme — “The 
role of mediation in the settlement of disputes by 
peaceful means” — is most relevant and opportune.  
 A rules-based system will work in a sustained 
manner only if the rules themselves are based on 
principles of justice and equity. Recent events across 
the globe, particularly in the Middle East, have shown 
us that individuals rise together for what they believe is 
just and equitable. Individuals clamour for the rule of 
law based on equity and fairness. When they realize the 
injustice of repressive and iniquitous rule, they do not 
hesitate to bring effective and positive change.  
 We must continue to work to eliminate nuclear 
weapons and curtail the illicit trade in conventional 
weapons and in small and light arms in order to 
preserve peace and our very existence. The successful 
2010 Review Conference of the Parties to the Treaty on 
the Non-Proliferation of Nuclear Weapons showed the 
collective resolve of States parties to move further 
forward in ridding the world of those weapons. We 
have already agreed to convene a conference by 2012 
on the establishment of a Middle East zone free of 
nuclear weapons and other weapons of mass 
destruction. The holding of that conference will take us 
closer to our goal.  
 To build peace, we need to provide and 
strengthen conditions that encourage the full progress 
and prosperity of all nations and peoples. We must 
ensure that international trade and development 
support that end. The Philippines therefore calls for a 
fair, open and rules-based multilateral trading system 
  
 
11-51687 2 
 
and the conclusion of the Doha Round. We must 
likewise redouble our efforts to achieve the 
Millennium Development Goals. The target date of 
2015 is upon us and much work remains to be done. 
The Philippines is one of world’s 17 mega-
diverse countries and has a great stake in ensuring that 
global biodiversity is protected and maintained. We 
have been described as the epicentre of global marine 
biodiversity, and we host the Association of Southeast 
Asian Nations (ASEAN) Center for Biodiversity. As 
we look forward to the United Nations Conference on 
Sustainable Development next year, we join the call for 
a more powerful expression of the entire world’s 
political commitment to sustainable development. 
 With the human person at the core of all our 
efforts, we must always strive to uphold human dignity 
and human rights. That holds true for migrant workers. 
The Philippines has close to 10 million Filipinos 
overseas, contributing to global socio-economic 
development. In line with the rules-based approach, the 
Philippines supports the establishment of guidelines 
that would ensure the welfare of all migrant workers. 
 Additionally, we must renew our resolve to 
address the evils of human trafficking. The Philippines 
is a founding member of the Group of Friends United 
against Human Trafficking, an informal association of 
United Nations Member States that seeks to help 
reinvigorate and consolidate the global fight against 
trafficking in persons. At the core of the initiative is the 
implementation of the United Nations Global Plan of 
Action to Combat Trafficking in Persons. 
 Aside from establishing rules to protect migrant 
workers and to prevent human trafficking, the global 
community needs to explore measures to more 
effectively assist developing countries in evacuating 
their nationals in instances of disaster or internal 
conflict. The Philippines also supports efforts at the 
United Nations to enhance partnerships, including with 
private sector actors, in strengthening the international 
humanitarian and emergency response system. 
 The Philippines recognizes that the promotion 
and protection of human rights are of vital importance 
to securing peace and socio-economic development, 
promoting the rule of law and strengthening 
democracies. The Philippines Government likewise 
recognizes women as agents of socio-economic growth 
and change, and thus strongly advocates their full 
participation in nation-building. 
 The Philippines is pleased to announce that, on 
30 August, we deposited our instrument of ratification 
of the Rome Statute of the International Criminal 
Court. This was an historic moment for my country and 
my people. We have stood up against the impunity of 
colonial rule and of a dictatorship. Now, we stand 
together with the rest of the world in saying “never 
again” to impunity in any corner of our world. 
 Firm in the desire to contribute to global efforts 
to safeguard the world against impunity, the 
Philippines has fielded a candidate for election to the 
Court, Ms. Miriam Defensor-Santiago, an experienced 
trial judge and international legal scholar with a 
distinguished and long career in public service. We ask 
all our partners and friends to support her candidature. 
 As we look to strengthen the ramparts of peace, 
we recognize the important role and contributions of 
United Nations peacekeeping and peacebuilding. The 
Philippines stands ready to do its part to ensure that the 
lines of peace are fortified and continuously expanded. 
The Philippines lauds the heightened interaction and 
dialogue among the Secretariat, the General Assembly, 
the Security Council, troop- and police-contributing 
countries and other key stakeholders in the global 
peacekeeping agenda. 
 As we strive to reinforce peacekeeping operations 
on land, so too should we continue to exert efforts in 
maintaining stability and security at sea. Maritime 
piracy, after all, imperils the lives of seafarers and 
disrupts global trade. Today, around 70 Filipino 
seafarers are still being held hostage by pirates 
operating in the Gulf of Aden and the wider Indian 
Ocean. We must continue to work diligently to counter 
these sea pirates, who have no place in our modern, 
civilized world.  
 To strengthen the international rules-based 
regime, the Philippines advocates reforming the United 
Nations, particularly the Security Council, to make it 
more resilient, relevant and responsive. The record 
shows that it is only the Philippines that has presented 
specific drafts resolutions concretely setting forth 
proposals on the five key issues: categories of 
membership, question of the veto, size of the enlarged 
Security Council and working methods, relationship 
 
 
3 11-51687 
 
between the General Assembly and the Security 
Council, and the question of regional representation. 
 Terrorism continues to cast its dark shadow on all 
of us. The decapitation of terrorist organizations has 
not put an end to terrorism. We need to address the root 
causes and conditions that turn individuals with so 
much passion into beasts that know nothing but 
violence to achieve their ends. Among many things, we 
need to further examine how economic 
disenfranchisement, intolerance and radicalization 
contribute to the growth of terrorist groups. 
 The rule of law, including the 1982 United 
Nations Convention on the Law of the Sea (UNCLOS), 
is the key to finding solutions to disputes over 
conflicting claims in the West Philippine Sea. As we 
prepare to commemorate the thirtieth anniversary of 
UNCLOS next year, let all States parties remember not 
just our rights, but also our obligations, for the rule of 
law is the bedrock on which the growth and 
development of our community of nations is built. 
Adherence to the rule of law provides stability and 
certainty in the conduct of relations among States. In a 
world defined by unequal distribution of economic, 
military and political resources and might, the rule of 
law is the great equalizer, ensuring that rights are 
protected and responsibilities complied with. 
Adherence to the rule of law prevents conflicts. In 
instances of dispute, particularly of a territorial nature, 
the rule of law ensures a peaceful settlement and 
resolution. 
 The rule of law has guided the Philippines in all 
its actions as a responsible member of the international 
community. The Philippines realizes that only when the 
rule of law prevails can all stakeholders and the world 
benefit from a region of such importance strategically 
and in terms of resources. We adhere to ASEAN’s 1992 
Manila declaration on the West Philippine Sea and the 
2002 declaration on the conduct of parties in the West 
Philippine Sea. We call on other parties to do so as 
well. We also welcome the efforts and support of other 
stakeholders in working towards a lasting, just and 
peaceful solution to the conflicting claims in our 
region.  
 Allow me to conclude by saying that 
underpinning the success of all our efforts in the 
United Nations is adherence to the rule of law and a 
rules-based international system. Out of the horrors of 
war, we have resolved as one global community to 
build and strengthen the ramparts of peace and 
development. Those ramparts, strong as they may be, 
can easily disintegrate when even just one nation 
behaves contrary to the rules and norms we have all 
agreed to abide by. It is our obligation as individual 
sovereigns States and as a collective global community 
that all nations, large or small, behave responsibly 
through the adherence to the rule of law and a rules-
based regime. Only then can we hope to enjoy the 
benefits of our world and live together in greater peace, 
progress and prosperity.